             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 1 of 32



     GRAHAM & ASSOCIATES LLP
1    Anthony G. Graham (SBN. 148682)
     2901 West Coast Hwy, Ste 200,
2    Newport Beach, CA 92663-4045
     Phone Number: (949) 270-2792
3    Fax Number: (949) 270-2793
     Cell Number: (714) 209-5640
4    Email: anthonyggraham@msn.com
     ATTORNEYS FOR RELATOR
5    JUDY JONES
6

7
                                  UNITED STATES DISTRICT COURT
8
                            NORTHERN DISTRICT OF CALIFORNIA
9

10
                                         SAN JOSE DIVISION

11

12   UNITED STATES OF AMERICA and                       Case No. 18-CV-02067-LHK
     THE STATE OF CALIFORNIA, ex. rel.
13   Judy Jones, an individual,                         Complaint Filed April 4, 2018
14                  Plaintiffs,
           v.
15
     SUTTER HEALTH, a corporation;                      SECOND AMENDED COMPLAINT
16
     SUTTER BAY MEDICAL                                 FOR VIOLATIONS OF THE FALSE
     FOUNDATION, a corporation; PALO                    CLAIMS ACT AND THE
17
     ALTO MEDICAL FOUNDATION, a                         CALIFORNIA FALSE CLAIMS ACT
18
     corporation, PALO ALTO FOUNDATION
     MEDICAL GROUP, INC., a corporation;
19   ROY HONG, M.D., aka ROY W. HONG,
     an individual; and DOES 1-10,                      DEMAND FOR JURY TRIAL
20
                    Defendants.
21

22

23
           Plaintiffs the United States of America (“United States”) and the State of
24

25   California (the “State”), by and through Relator Judy Jones (“Relator”), bring this Second
26
     Amended Complaint against Defendants (collectively herein “Sutter”) for violations of
27
     the False Claims Act, 31 U.S.C. § 3729, et seq. (the “FCA”) and the California False
28



                                                      1
                                      Case No. 18-CV-02067-LHK
                                   SECOND AMENDED COMPLAINT
                                    United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 2 of 32




1
     Claims Act, Cal. Gov’t Code § 12650, et seq. (the “CFCA”), pursuant to 31 U.S.C. §

2    3730 and Cal. Gov’t Code § 12652. This False Claims Action is based Relator’s personal
3
     discovery of Defendant’s fraudulent billing practices when one of the doctors engaged in
4
     those fraudulent practices admitted to her that her diagnosis of breast cancer was
5

6    fraudulent and was used to increase her bills by fraudulent manipulation by “upcoding”
7
     (using a higher priced non-applicable code) and “unbundling” (taking a specific surgical
8
     practice which is required to be charged at a fixed “all inclusive” price, and charging for
9

10   each action and equipment used individually, and thus at a much higher overall price).
11
     That doctor also admitted he and others employed by Sutter performed the same billing
12
     practices on all their other patients, specifically including Medicare and Medi-Cal
13

14   patients. These egregious institutional practices of “upcoding” and “unbundling”
15   healthcare code/billing practices relating to women’s healthcare by plastic and
16
     reconstructive surgeons practicing at Sutter and its subsidiaries and affiliates are clear
17

18   violations of the Federal and State FCA’s.

19                                       INTRODUCTION
20
            1. Relator Jones is a physician and surgeon, and a certified professional medical
21

22   coder, who has worked in a surgical specialty from 2000 to the present day.

23          2.    Relator Jones was diagnosed as having a high risk for potential breast cancer
24
     on November 15, 2012 by Doctor Roy Hong, who worked for Sutter and Palo Alto
25

26
     Medical Foundation and Palo Alto Medical Foundation, Inc. (hereinafter referred to

27

28



                                                    2
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 3 of 32




1
     collectively as “PAMF”). Sutter billed Relator $2850.90 for Hong's service on December

2    12, 2012. 1
3
            3.     Relator Jones submitted to an operation for a single stage breast
4
     reconstruction by Dr. Hong on December 12, 2012 (following preventative double
5

6    mastectomy by a non-Sutter surgeon Dr. Frederick Dirbas).
7
            4.     Relator Jones brought suit for professional malpractice against both doctors
8
     due to the very poor results of the operation on April 5, 2014 in Superior Court.
9

10          5.      During that civil litigation, counsel for Relator deposed Doctor Hong
11
     and discovered that the reconstruction procedures performed by Hong on Relator were
12
     neither safe nor necessary. Further, she independently discovered when examining her
13

14   bill from Dr. Hong, and having many years working with such coded billings, that
15   although the priced charged to her insurance was $2850.90, based on the use of a
16
     fraudulent code, the actual cost for the surgery in fact performed was less than $1550.
17

18          6.     On or about December 11, 2012 Relator Jones then spoke alone directly with

19   Dr. Hong, who later admitted to her that he, PAMF and Sutter had falsely represented to
20
     her insurance carrier that she had been diagnosed with breast cancer, when in fact she did
21

22
     not have breast cancer. Moreover, he admitted that he performed these same breast

23   reconstructive procedures frequently on all his clients, specifically including those
24
     covered by Medicare and Medi-cal.
25

26

     1
27         Relator is identified with a pseudonym. However, Relator will file a motion
28   to proceed under a fictitious name and to seal the reference list giving the
     corresponding true name to the Court, pursuant to F.R.C.P. 5.2.
                                                    3
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 4 of 32




1
            7.     Doctor Hong's co-surgeon, Dr. Dirbas, also admitted while speaking to

2    Relator that it was common knowledge that doctors Hong and others who were part of
3
     the Sutter Health Care system frequently did the same unnecessary procedures. These
4
     surgeries were then “upcoded” for billing purposes, that is, the billers used a specific
5

6    billing code for a non-diagnosed medical procedure which resulted in a higher and false
7
     bill being presented to the insurer, including Medicare and Medi-Cal. Based on Relator’s
8
     own experience of billing procedures and the costs allowed by medical insurers,
9

10   including Medicare and Medi-Cal, on information and belief, Defendants thus gained
11
     unjust enrichment of approximately 30-50% per procedure.
12
            8.     Mastectomy reconstruction and breast cancer treatment are one of the few
13

14   carve out plastic surgeries that are not considered “elective” or cosmetic. Federal and
15   California state laws require that insurance carriers provide indemnity for plastic surgery
16
     related to breast cancer detection, prevention, treatment, and reconstruction. See 29
17

18   U.S.C. § 1185b; Cal. Ins. Code § 10123.8; Cal. Health & Safety Code § 1367.6. Plastic

19   surgery and breast augmentation are otherwise self-pay procedures costing $5000-
20
     $12,000, depending on geographical factors. However, Medicare, Medicaid, and private
21

22
     insurance reimbursement for the professional component of mastectomy reconstruction

23   with implants averages a fraction of self-pay rates. Defendants executed various
24
     “upcoding” and “unbundling” schemes in order to subvert these lower rates.
25
            9.     Defendants' misconduct has resulted in many tens of millions of dollars of
26

27   overpayments from Medicare and the State. Sutter then compounded its misconduct by
28
     knowingly and improperly avoiding its obligations to repay these overpayments to

                                                    4
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 5 of 32




1
     Medicare and the State. Dr. Hong billed for surgeries which his colleagues testified

2    under oath, and Dr. Hong admitted, he had never performed.
3
           10.    Relator, in examining her own bills, discovered that the Sutter surgeons
4
     knowingly billed insurance carriers’ higher “first-time” reconstruction codes and misused
5

6    code modifiers which falsely represented greater “work” in her case, and they unbundled
7
     and billed for component surgical services which in fact should have been free.
8
           11.    Sutter uses Current Procedural Terminology (“CPT”) code 19357 for
9

10   placing a tissue expander (“TE”) at the time of mastectomy reconstruction, a very high
11
     paying code. CPT 19357 is nearly always a two-stage mastectomy reconstruction. Then,
12
     at the second surgery, Defendants falsely stacked a second “first-time” major surgery
13

14   code as a single-stage reconstruction by billing CPT 19340, a high paying code
15   (approximately $1195) 2 meant for a “one-and-done,” single stage reconstruction
16
     performed at the same time as the mastectomy. Further, they tacked on other improper
17

18   codes like CT 19370 and 19371 to increase revenues per surgery. Instead, Sutter should

19   have billed only CPT 11970 for the second stage of the surgery, which is a much lower
20
     paying code (approximately $624) for implant exchange after TE and less work units
21

22
     than a “one and done” CPT code 19340.

23

24

25

26
     2
       The amount allowed by Medicare for each CPT code, by year the services were
     rendered and by locality, is available at https://www.cms.gov/apps/physician-fee-
27
     schedule/search/search-criteria.aspx. As the amount allowed for each code varies by
28   location, and has somewhat decreased over time, these exemplar charges amounts may
     not correspond to the actual charges for a specific patient.

                                                   5
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 6 of 32




1
            12.    As to “unbundling”, Sutter increased the chargeable costs for Relator’s,

2    and other’s staged mastectomy reconstructions with improper add-on single surgery
3
     codes like 19370, opening the scar capsule (capsulotomy), and CPT 19380 (revision of a
4
     reconstructed breast). However, capsulotomy is not separately chargeable as it is
5

6    included in the global fee for TE exchange (CPT 11970). Moreover, the act of
7
     exchanging an implant after a TE is not “revision of a reconstructed breast” (CPT 19380),
8
     it is a prosthesis change within the meaning of CPT. Sutter’s coding manipulation and
9

10   unbundling results in an additional $1386 in payment for the two-stage reconstruction.
11
            13.    On October 20, 2016, Relator contacted Sutter and PAMF executive
12
     Michael Williams about Defendant Hong’s December 2012 false cancer diagnosis which
13

14   led to the false billing. Sutter, PAMF, and Hong admitted in writing on December 12,
15   2016 to making the specific false cancer entry of “bilateral history of breast cancer” dated
16
     “12/12/12”, and admitted that no breast cancer had ever existed in Relator. Despite this
17

18   undisputed admission, Sutter, PAMF, and Hong never made corrections to the carrier and

19   the false cancer diagnosis payments were retained by Sutter.
20
            14.    As to why surgeons like Hong would do this, the answer is simple. Money.
21

22
     Dr. Hong admitted that he, and other very “busy” surgeons were heavily incentivized to

23   maximize coding for facility fees, as well as upcharges for the durable surgical supplies,
24
     such as breast implants and TE used, which are billed at thousands of dollars per breast.
25
     In 2016, Hong testified at his deposition in another matter that he had only performed
26

27   possibly two total “single-stage” mastectomy reconstructions in his career (CPT 19340).
28
     On November 12, 2014, Hong’s co-surgeon, Dr. Frederick Dirbas, testified at his

                                                   6
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 7 of 32




1
     deposition that he had never seen Dr. Hong perform a single stage (CPT 19340)

2    reconstruction after mastectomy. Dr. Dirbas also testified that as of December 12, 2012
3
     he only knew of a single surgeon in San Francisco that had ever done the single stage
4
     post mastectomy implant-based surgery and, even then, only on a rare experimental basis.
5

6           15.    As a direct, proximate, and foreseeable result of Sutter’s fraudulent course
7
     of conduct set forth herein, Defendants knowingly submitted, and caused to be submitted,
8
     thousands of false or fraudulent statements, records, and claims for payment to Medicare
9

10   and Medicaid for upcoded and unbundled mastectomy and breast reconstruction surgeries
11
     and procedures, and related charges.
12
                                 JURISDICTION AND VENUE
13

14          14.    This Court has original jurisdiction over this action pursuant to 28 U.S.C. §
15   1331 and 31 U.S.C. § 3732, which specifically confers jurisdiction on this Court for
16
     actions brought pursuant to 31 U.S.C. § 3730, as well as the claims of the State brought
17

18   pursuant to Cal. Gov’t Code § 12652. Pursuant to 28 U.S.C. § 1367, this Court also has

19   supplemental jurisdiction over the claims of the State brought pursuant to Cal. Gov’t
20
     Code § 12652.
21

22
            15.    Under 31 U.S.C. § 3730(e)(4)(A), there has been no statutorily relevant

23   public disclosure of “substantially the same allegations or transactions” alleged in this
24
     Complaint.
25
            16.    Relator meets the definition of an “original source,” as that term is defined
26

27   under 31 U.S.C. § 3730(e)(4)(B). Relator has knowledge that is independent of and
28
     materially adds to any purported publicly disclosed allegations or transactions, and she

                                                    7
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 8 of 32




1
     voluntarily disclosed to the United States the specific information admitted to her by

2    Doctors Hong and Dirbas and the other information she thereafter collected and upon
3
     which allegations or transactions at issue in this complaint are based prior to any
4
     purported public disclosure under 31 U.S.C. § 3730(e)(4)(A). Relator therefore qualifies
5

6    as an “original source” of the allegations in this Complaint such that the so-called public
7
     disclosure bar set forth at 31 U.S.C. § 3730(e)(4) is inapplicable.
8
            17.    Relator has served upon the Attorney General of the United States, the
9

10   United States Attorney for the Northern District of California, the Attorney General of
11
     the State of California, and the Santa Clara County District Attorney’s Office the original
12
     Complaint and a written disclosure summarizing the known material evidence and
13

14   information in the possession of Relator related to the original Complaint, in accordance
15   with the provisions of 31 U.S.C. § 3730(b)(2). Relator will serve upon the Attorney
16
     General of the United States, the United States Attorney for the Northern District of
17

18   California, the Attorney General of the State of California, and the Santa Clara County

19   District Attorney’s Office Commissioner or their respective designees a copy of this and
20
     any other subsequent amended complaints.
21

22
            18.    This Court has personal jurisdiction over Defendants and venue is proper in

23   this District pursuant to 31 U.S.C. § 3732(a), because Defendants can be found in, reside,
24
     and/or transact business in this District, and because acts proscribed by 31 U.S.C. § 3729
25
     occurred in this District.
26

27

28



                                                     8
                                     Case No. 18-CV-02067-LHK
                                  SECOND AMENDED COMPLAINT
                                   United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 9 of 32




1
            19.    Venue is also proper pursuant to 28 U.S.C. § 1391(b) because one or more

2    Defendants reside in this District, and because a substantial part of the events or
3
     omissions giving rise to the claims alleged occurred in this District.
4
                                              PARTIES
5

6    I.     DEFENDANTS
7
            20.    Defendant SUTTER HEALTH (“Sutter”) is a nonprofit public benefit
8
     corporation organized and existing under the laws of the State of California, having its
9

10   principal place of business in Sacramento, California. Sutter is designated as a tax-
11
     exempt, non-profit organization under section 501(c)(3) of the Internal Revenue Code.
12
     Defendant Sutter is the corporate parent of, owns, or otherwise controls defendants
13

14   SBMF, PAMF, and PAFMG.
15          21.    Defendant SUTTER BAY MEDICAL FOUNDATION (“SBMF”) is a
16
     nonprofit public benefit corporation organized and existing under the laws of the State
17

18   of California, having its principal place of business in Emeryville, California.

19          22.    Defendant PALO ALTO MEDICAL FOUNDATION FOR HEALTH
20
     CARE, RESEARCH AND EDUCATION dba Palo Alto Medical Foundation
21

22
     (“PAMF”) is a nonprofit public benefit corporation organized and existing under the

23   laws of the State of California, having its principal place of business in Palo Alto,
24
     California.
25
            23.    Defendant PALO ALTO FOUNDATION MEDICAL GROUP, INC.
26

27   (“PAFMG”) is a professional corporation organized and existing under the laws of the
28
     State of California, having its principal place of business in Mountain View, California.

                                                    9
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 10 of 32




1
     PAMF has offices throughout the San Francisco Bay Area, staffed by over 1,450

2    PAFMG physicians.
3
            24.    Defendant ROY HONG, M.D., aka ROY W. HONG (“Hong”) is an
4
     individual and senior plastic surgeon at Sutter, having his residence in Menlo Park and
5

6    his principal place of business at PAMF in Santa Clara County, California.
7
            25.    Relator is ignorant of the true names and capacities of the defendants sued
8
     herein under the fictitious names Does 1 through 10. Each of the fictitiously named
9

10   defendants is responsible in some manner for the acts and violations herein alleged.
11
     Relator will seek leave to amend this complaint to allege said defendants’ true names
12
     and capacities as soon as Relator ascertains them.
13

14          26.    At all times mentioned herein, each defendant was the agent for each
15   other defendant, was acting in the course and scope of such agency, and was engaged in
16
     a conspiracy to do the things herein alleged.
17

18   II.    PLAINTIFFS

19          27.    Plaintiff is the United States of America, suing on behalf of the United
20
     States Department of Health and Human Services (“HHS”), which includes its operating
21

22
     division, CMS. At all times relevant to this Complaint, CMS administered and supervised

23   the Medicare Program.
24
            28.    Plaintiff is the State of California, suing on behalf of the California
25
     Department of Health and Human Services (“HHS”), which includes its operating
26

27   division, Medi-Cal (Medicaid).
28



                                                   10
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 11 of 32




1
     III.   RELATOR

2           30.       Relator brings this FCA based upon direct and unique knowledge obtained
3
     about directly from two of the surgeons employed by Defendants. Relator is a resident of
4
     California, and auditor of Sutter private and government health claims. Relator's
5

6    understanding of the matters giving rise to this action stem from the admissions of those
7
     employees and in part from Relator’s position, training, and certification in healthcare
8
     claim billing.
9

10                          COMMON FACTUAL ALLEGATIONS
11   IV.    BACKGROUND FACTS
12          A.        Sutter’s Relationship to Medicare and Medi-Cal.
13          29.       Medicare maintains a National Provider Identifier (NPI) system, 3 which
14
     assigns a unique, 10-digit numeric identifier to each institution, physician, non-physician
15
     practitioner, or medical group practice requesting or receiving payment for services
16

17   provided to beneficiaries. NPI’s are assigned to institutions as well as individual health

18   care providers. Billing CMS requires utilization of the NPI’s of both the institution and
19
     the individual rendering provider. 4
20

21

22
     3
           The system formerly known as Unique Physician Identification Number (UPIN)
23
     was discontinued in June 2007, and replaced by the NPI system.
24
     4
           Sutter has numerous NPI numbers, including 1750559928, 1265755615, and
     1346621349, and many others assigned to its various subsidiaries and affiliates. SBMF
25
     has numerous NPI numbers, including 1013950807, 1982845186, 1104067115,
26   1043654486, 1164840088, 1306241534, 1568851327, 1366898538, 1861848046,
     1760833834, 1861843955, 1003267196, 1679924765, 1992258263, 1093269235,
27
     1902350168, 1104370253, 1841744992, and 1528512688. PAMF has numerous NPI
28   numbers, including 1235200577, 1942355292, 1114182649, 1184077497, 1811178270,
     1265839393, 1497996524, and 1316982994. Hong’s NPI number is 1407967029.

                                                     11
                                      Case No. 18-CV-02067-LHK
                                   SECOND AMENDED COMPLAINT
                                    United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 12 of 32




1
            30.    CMS administers the Medicare program through its contractors. CMS

2    contracts with Medicare Administrative Contractors (“MAC”) to process Medicare
3
     claims and perform administrative functions. In California, CMS currently contracts with
4
     Noridian Healthcare Solutions, LLC (“Noridian”), which administers and pays Part A
5

6    and Part B claims from the Medicare trust fund, a reserve of monies provided by the
7
     federal government.
8
            31.    To bill Medicare for services provided to beneficiaries in California, facility
9

10   providers submit a claim on Form CMS-1450 to Noridian, usually in electronic form,
11
     certifying that the contents of the form are true, correct, complete and that the form was
12
     prepared in compliance with all Medicare laws and regulations.
13

14          32.    To bill Medicare for services provided to beneficiaries in California,
15   individual physicians and practices submit a claim electronically (837P) or on Form
16
     CMS-1500 to Noridian, containing certain required information pertaining to the
17

18   Medicare beneficiary, including the beneficiary’s name, health insurance claim number

19   (“HIC”), the date of service, location where the service was rendered, the type of services
20
     provided, the CPT code, the number of services rendered, an ICD-9 code reflecting the
21

22
     patient’s diagnosis, the charges for each service provided, the provider’s NPI, and a

23   certification that the services were personally rendered by the provider.
24
            33.    Medi-Cal claims for breast surgeries and related charges are submitted on
25
     Form CMS-1500 (for medical services and supplies) or Form UB-04 (for inpatient
26

27   services for acute hospital accommodations and ancillary charges) to the California
28
     Medicaid Management Information System (California MMIS) Fiscal Intermediary using

                                                  12
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 13 of 32




1
     the Medi-Cal claims processing system. Effective January 3, 2017, Conduent State

2    Healthcare, LLC is the new California MMIS Fiscal Intermediary, which processes all
3
     Medi-Cal claims.
4
           B.     Billing Medicare and Medi-Cal for Services
5

6          34.    The American Medical Association has established certain codes to identify
7
     medical services and procedures performed by physicians, known as the Physicians
8
     Current Procedural Terminology (“CPT”) system. CPT codes are widely used and
9

10   accepted by health care providers and insurers, including Medicare, Medi-Cal, and other
11
     public and private insurers. States administering the Medicaid program, including the
12
     State of California, are required to process and pay Medicaid claims in conformity with
13

14   the NCCI. See https://www.medicaid.gov/federal-policy-guidance/downloads/smd-10-
15   017.pdf.
16
           35.    Medicare payment for a surgical procedure includes the pre-operative,
17

18   intra-operative, and post-operative services routinely performed by the surgeon or by

19   members of the same group with the same specialty. Physicians in the same group
20
     practice who are in the same specialty must bill and be paid as though they were a single
21

22
     physician.

23         36.    The “global surgical package,” also called global surgery fee, includes all
24
     the necessary services normally furnished by a surgeon before, during, and after a
25
     procedure. Physicians who furnish the surgery and all of the usual pre-and post-operative
26

27   care may bill for the global package by entering the appropriate CPT code for the surgical
28
     procedure only. The Medicare approved amount for these procedures includes payment

                                                  13
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 14 of 32




1
     for services related to the surgery when furnished by the physician who performs the

2    surgery. Separate billing is not allowed for visits or other services that are included in the
3
     global package. Thus, a surgeon cannot “unbundle” and bill separately for the pre-
4
     operative visit the day before surgery, or break components of a global surgery and bill
5

6    into “a la carte” upcoded components.
7
            37.    Pursuant to CMS, codes with “090” are major surgeries which have a 90-
8
     day post-operative period which by definition includes one day pre-operative. Also, the
9

10   day of the procedure is generally not payable as a separate service. Thus, the total global
11
     period is 92 days, counting one day before the day of surgery, the day of surgery, and the
12
     90 days immediately following the day of surgery.
13

14          C.     Mastectomy Reconstruction and Global Days
15          38.    Breast cancer or cancer prevention surgery is comprised of two main steps.
16
     First, the work required to remove the breast cancer, tumor, or high-risk benign tissue
17

18   (“mastectomy”). Second, the work required to repair the wound or defect from the

19   surgery (“reconstruction”) designed to recreate a breast mound following a mastectomy
20
     performed to treat cancer or other disease, or a mastectomy performed for prophylactic
21

22
     purposes.

23          39.    Breast reconstruction can be immediate (performed at the time of the
24
     mastectomy procedure) or delayed (performed at a later date).
25
            40.    Most breast surgery codes have 90-day global periods. Therefore, a global
26

27   fee paid for performing a TE placement after mastectomy (a major surgery) already
28
     includes in that total fee an amount for pre-operative and post-operative visits. Thus, the

                                                   14
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 15 of 32




1
     surgeon is not entitled to unbundle and bill separately for pre-operative or post-operative

2    visits, nor is the surgeon permitted to bill a second stage surgery as though he did an
3
     immediate reconstruction at the time of mastectomy.
4
            D.     Sutter’s Scheme is Discovered by Relator.
5

6           41.    Relator Jones is a physician and surgeon, and a certified professional
7
     medical coder, who has worked in a surgical specialty from 2000 to the present day.
8
            42.    Relator Jones was diagnosed as having a high risk for potential breast
9

10   cancer on November 15, 2012 by Doctor Roy Hong, who worked for Sutter and Palo
11
     Alto Medical Foundation and Palo Alto Medical Foundation, Inc. (hereinafter referred
12
     to collectively as “PAMF”). Sutter billed Relator $2850.90 for Hong's service on
13

14   December 12, 2012.
15          43.    Relator Jones submitted to an operation for a single stage breast
16
     reconstruction by Dr. Hong on December 12, 2012 (following preventative double
17

18   mastectomy by a non-Sutter surgeon Dr. Frederick Dirbas).

19          44.    Relator Jones brought suit for professional malpractice against both
20
     doctors due to the very poor results of the operation on April 5, 2014 in Superior Court.
21

22
            45.    During that civil litigation, counsel for Relator deposed Doctor Hong

23   and discovered that the reconstruction procedures performed by Hong on Relator were
24
     neither safe nor necessary. Further, she independently discovered when examining her
25
     bill from Dr. Hong, and having many years working with such coded billings, that
26

27   although the priced charged to her insurance was $2850.90, based on the use of a
28
     fraudulent code, the actual cost for the surgery in fact performed was less than $1550.

                                                   15
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 16 of 32




1
            46.    On or about December 11, 2012 Relator Jones then spoke alone directly

2    with Dr. Hong, who later admitted to her that he, PAMF and Sutter had falsely
3
     represented to her insurance carrier that she had been diagnosed with breast cancer,
4
     when in fact she did not have breast cancer. Moreover, he admitted that he performed
5

6    these same breast reconstructive procedures frequently on all his clients, specifically
7
     including those covered by Medicare and Medi-cal.
8
            47.    Doctor Hong's co-surgeon, Dr. Dirbas, also admitted while speaking to
9

10   Relator that it was common knowledge that doctors Hong and others who were part of
11
     the Sutter Health Care system frequently did the same unnecessary procedures. These
12
     surgeries were then “upcoded” for billing purposes, that is, the billers used a specific
13

14   billing code for a non-diagnosed medical procedure which resulted in a higher and false
15   bill being presented to the insurer, including Medicare and Medi-Cal. Based on
16
     Relators own experience of billing procedures and the costs allowed by medical
17

18   insurers, including Medicare and Medi-Cal, on information and belief, Defendants thus

19   gained unjust enrichment of approximately 40-50% per procedure.
20
            48.    Mastectomy reconstruction and breast cancer treatment are one of the few
21

22
     carve out plastic surgeries that are not considered “elective” or cosmetic. Federal and

23   California state laws require that insurance carriers provide indemnity for plastic
24
     surgery related to breast cancer detection, prevention, treatment, and reconstruction.
25
     See 29 U.S.C. § 1185b; Cal. Ins. Code § 10123.8; Cal. Health & Safety Code § 1367.6.
26

27   Plastic surgery and breast augmentation are otherwise self-pay procedures costing
28
     $5000-$12,000, depending on geographical factors. However, Medicare, Medicaid, and

                                                   16
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 17 of 32




1
     private insurance reimbursement for the professional component of mastectomy

2    reconstruction with implants averages a fraction of self-pay rates. Defendants executed
3
     various “upcoding” and “unbundling” schemes in order to subvert these lower rates.
4
            49.    Defendant’s misconduct has resulted in many tens of millions of dollars
5

6    of overpayments from Medicare and the State. Sutter then compounded its misconduct
7
     by knowingly and improperly avoiding its obligations to repay these overpayments to
8
     Medicare and the State. After Dr. Hong’s admissions to Relator, she examined his
9

10   billing records and discovered that Defendant Hong billed Medicare over $1.7 million
11
     dollars from 2010 to 2016, of which over $488,000 was for breast surgery. Dr. Hong
12
     billed for surgeries which his colleagues including co-surgeon Dr. Dirbas testified
13

14   under oath, and Dr. Hong admitted, he had never performed.
15          50.    Relator, in examining her own bill, discovered that the Sutter surgeons
16
     knowingly billed insurance carriers’ higher “first-time” reconstruction codes in her case
17

18   and misused CPT code modifiers to falsely obtain higher pay, and they unbundled and

19   billed for component surgical services which in fact should have been free.
20
            51.    Sutter uses Current Procedural Terminology (“CPT”) code 19357 for
21

22
     placing a tissue expander (“TE”) at the time of mastectomy reconstruction, a very high

23   paying code. CPT 19357 is nearly always a two-stage mastectomy reconstruction.
24
     Then, at the second surgery, Defendants falsely stacked a second “first-time” major
25
     surgery code as a single-stage reconstruction by billing CPT 19340, a high paying code
26

27

28



                                                  17
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 18 of 32




1
     (approximately $1195) 5 meant for a “one-and-done,” single stage reconstruction

2    performed at the same time as the mastectomy. Further, they tacked on other improper
3
     codes like CT 19370 and 19371 to increase revenues per surgery. Instead, Sutter
4
     should have billed CPT 11970, which is a much lower paying code (approximately
5

6    $624) for implant exchange after TE and less work units than a “one and done” CPT
7
     code 19340.
8
            52.    As to “unbundling”, Sutter increased the chargeable costs for Relator’s,
9

10   and other’s two stage mastectomy reconstructions with improper add-on single surgery
11
     codes like 19370, opening the scar capsule (capsulotomy), and CPT 19380 (revision of
12
     a reconstructed breast). However, capsulotomy is not separately chargeable as it is
13

14   included in the global fee for TE exchange (CPT 11970). Moreover, the act of
15   exchanging an implant after a TE is not “revision of a reconstructed breast” (CPT
16
     19380), it is a prosthesis change within the meaning of CPT. Sutter’s coding
17

18   manipulation and unbundling results in an additional $1386 in payment for the two-

19   stage reconstruction.
20
            53.    On October 20, 2016, Relator contacted Sutter and PAMF executive
21

22
     Michael Williams about Defendant Hong’s December 2012 false cancer diagnosis

23   which led to the false billing. Sutter, PAMF, and Hong admitted in writing on
24

25

26
     5
      The amount allowed by Medicare for each CPT code, by year the services were
     rendered and by locality, is available at https://www.cms.gov/apps/physician-fee-
27   schedule/search/search-criteria.aspx. As the amount allowed for each code varies
28   by location, and generally increases over time, these exemplar charges may not
     correspond to the actual charges for a specific patient.
                                                  18
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 19 of 32




1
     December 12, 2016 to making the specific false cancer entry of “bilateral history of

2    breast cancer” dated “12/12/12”, and admitted that no breast cancer had ever existed
3
     in Relator. Despite this admission, Sutter, PAMF, and Hong never made
4
     corrections to the carrier and the false cancer diagnosis payments were retained
5

6    by Sutter.
7
            54.     As to why surgeons like Hong would do this, the answer is simple.
8
     Money. Dr. Hong admitted that he, and other very “busy” surgeons were heavily
9

10   incentivized to maximize coding for facility fees, as well as upcharges for the durable
11
     surgical supplies, such as breast implants and TE used, which are billed at thousands of
12
     dollars per breast.
13

14          55.     As a direct, proximate, and foreseeable result of Sutter’s fraudulent course
15   of conduct set forth herein, Defendants knowingly submitted, and caused to be
16
     submitted, thousands of false or fraudulent statements, records, and claims for payment
17

18   to Medicare and Medicaid for upcoded and unbundled mastectomy and breast

19   reconstruction surgeries and procedures, and related charges.
20

21

22
                                 FIRST CLAIM FOR RELIEF
                           VIOLATIONS OF THE FALSE CLAIMS ACT
23
                                    31 U.S.C. § 3729, et seq.
24
                           (By Plaintiff United States Against All Defendants)
25

26          56.     The allegations of the preceding paragraphs are incorporated by reference
27
     as if fully set forth herein.
28



                                                       19
                                        Case No. 18-CV-02067-LHK
                                     SECOND AMENDED COMPLAINT
                                      United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 20 of 32




1
            57.    This claim for violations of the False Claims Act, 31 U.S.C. § 3729, et seq.,

2    is brought by Relator in the name of the United States, pursuant to 31 U.S.C. § 3730(b).
3
     Relator is an “original source” of the information on which this claim is based, as that
4
     term is defined in 31 U.S.C. § 3730(e)(4)(B). 31 U.S.C. § 3729(a)(1)(A) provides that
5

6    any person who:
7
                   knowingly presents, or causes to be presented, a false or
8
                   fraudulent claim for payment or approval . . . is liable to the
9

10                 United States Government for a civil penalty of not less than
11
                   $5,000 and not more than $10,000, as adjusted by the Federal
12
                   Civil Penalties Inflation Adjustment Act of 1990 . . . , plus 3
13

14                 times the amount of damages which the Government sustains
15                 because of the act of that person.
16
            58.    31 U.S.C. § 3729(b)(1) defines “knowingly” to “mean that a person, with
17

18   respect to information – (i) has actual knowledge of the information; (ii) acts in deliberate

19   ignorance of the truth or falsity of the information; or (iii) acts in reckless disregard of the
20
     truth or falsity of the information; and (B) require[s] no proof of specific intent to
21

22
     defraud.”

23          59.    In relevant part, 31 U.S.C. § 3729(b)(2) defines “claim” as:
24
                   any request or demand, whether under a contract or
25
                   otherwise, for money or property and whether or not the
26

27                 United States has title to the money or property, that—
28



                                                    20
                                     Case No. 18-CV-02067-LHK
                                  SECOND AMENDED COMPLAINT
                                   United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 21 of 32




1
                          (i) is presented to an officer, employee, or agent of the

2                         United States; or
3
                          (ii) is made to a contractor, grantee, or other recipient,
4
                          if the money or property is to be spent or used on the
5

6                         Government’s behalf or to advance a Government
7
                          program or interest, and if the United States
8
                          Government—
9

10                                (I) provides or has provided any portion of the
11
                                  money or property requested or demanded; or
12
                                  (II) will reimburse such contractor, grantee, or
13

14                                other recipient for any portion of the money or
15                                property which is requested or demanded . . . .
16
            60.    The Medicare and Medicaid claims submitted by Defendants to CMS
17

18   and/or its Medicare Administrative Contractors and/or the MMIS Fiscal Intermediaries

19   are “claims” within the meaning of the FCA.
20
            61.    By virtue of the acts described above, Defendants knowingly presented, or
21

22
     caused to be presented, false or fraudulent claims for payment or approval by regularly

23   and freely unbundling and separately charging for surgeries and procedures that were part
24
     of a global fee schedule, and thus not eligible for separate billing, in violation of 31
25
     U.S.C. § 3729(a)(1)(A).
26

27          62.    By virtue of the acts described above, Defendants knowingly presented, or
28
     caused to be presented, false or fraudulent claims for payment or approval for

                                                   21
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 22 of 32




1
     innumerable “single stage immediate mastectomy reconstructions” which were not

2    performed as such, in violation of 31 U.S.C. § 3729(a)(1)(A).
3
     31 U.S.C. § 3729(a)(1)(B) provides that any person who:
4
                   knowingly makes, uses, or causes to be made or used, a false
5

6                  record or statement material to a false or fraudulent claim . . . .
7
                   is liable to the United States Government for a civil penalty
8
                   of not less than $5,000 and not more than $10,000, as adjusted
9

10                 by the Federal Civil Penalties Inflation Adjustment Act of
11
                   1990 . . . , plus 3 times the amount of damages which the
12
                   Government sustains because of the act of that person.
13

14          63.    31 U.S.C. § 3729(b)(4) defines “material” as “having a natural tendency to
15   influence, or be capable of influencing, the payment or receipt of money or property.”
16
            64.    By virtue of the acts described above, Defendants knowingly made, used,
17

18   or caused to be made or used, false records and statements material to the foregoing false

19   or fraudulent claims, in violation of 31 U.S.C. § 3729(a)(1)(B). Specifically, Defendants
20
     knowingly submitted false or fraudulent claims using false CPT billing codes, which not
21

22
     only influenced, but determined, the amount they were paid.

23          65.    The United States, unaware of the falsity or fraudulence of the claims
24
     presented by Defendants, or the falsity of the records and/or statements which the
25
     Defendants made or used, or caused doctors and other health care providers to make, and
26

27   in reliance on the accuracy thereof, paid Defendants, doctors, and other health care
28



                                                   22
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 23 of 32




1
     providers for claims that would otherwise not have been allowed, suffering damages. 31

2    U.S.C. § 3729(a)(1)(G) provides that any person who
3
                   knowingly makes, uses, or causes to be made or used, a false
4
                   record or statement material to an obligation to pay or
5

6                  transmit money or property to the Government, or
7
                   knowingly conceals or knowingly and improperly avoids
8
                   or decreases an obligation to pay or transmit money to the
9

10          Government . . .
11
                   is liable to the United States Government for a civil penalty
12
                   of not less than $5,000 and not more than $10,000, as adjusted
13

14                 by the Federal Civil Penalties Inflation Adjustment Act of
15                 1990 . . . , plus 3 times the amount of damages which the
16
                   Government sustains because of the act of that person.
17

18          66.    31 U.S.C. § 3729(b)(4) defines “obligation” to include “an established duty,

19   whether or not fixed, arising from an express or implied contractual . . . relationship, from
20
     a fee-based or similar relationship, from statute or regulation, or from the retention of any
21

22
     overpayment[.]”

23          67.    By virtue of the acts described above, Defendants knowingly concealed
24
     and/or knowingly and improperly avoided an obligation to pay or transmit money to the
25
     Government resulting from Defendants’ retention of the foregoing overpayments, in
26

27   violation of 31 U.S.C. § 3729(a)(1)(G).
28



                                                   23
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 24 of 32




1
            68.     As a result of the above-described conduct, the United States is entitled to

2    civil penalties and treble damages as provided by 31 U.S.C. § 3729(a)(1).
3
            69.     31 U.S.C. § 3729(a)(1)(C) provides that any person who “conspires to
4
     commit” any of the foregoing violations is liable for the same civil penalties and treble
5

6    damages. Defendants conspired to commit each the violations alleged, for which they are
7
     jointly and severally liable.
8

9

10                             SECOND CLAIM FOR RELIEF
                VIOLATIONS OF THE CALIFORNIA FALSE CLAIMS ACT
11
                                Cal. Gov’t Code § 12650, et seq.
12                 (By Plaintiff State of California Against All Defendants)
13          70.   The allegations of the preceding paragraphs are incorporated by reference
14
     as if fully set forth herein.
15
            71.     This claim for violations of the California False Claims Act, Cal. Gov’t
16

17   Code § 12650, et seq., is brought by Relator in the name of the State of California,
18
     pursuant to Gov’t Code § 12652(c). Relator is an “original source” of the information on
19
     which this claim is based, as that term is defined in Gov’t Code § 12652(d)(3)(C).
20

21          72.     Gov’t Code § 12651(a) provides that:

22                  Any person who commits any of the following enumerated
23
                    acts in this subdivision shall have violated this article and
24

25
                    shall be liable to the state or to the political subdivision for

26                  three times the amount of damages that the state or political
27
                    subdivision sustains because of the act of that person. A
28



                                                       24
                                        Case No. 18-CV-02067-LHK
                                     SECOND AMENDED COMPLAINT
                                      United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 25 of 32




1
                   person who commits any of the following enumerated acts

2                  shall also be liable to the state or to the political subdivision
3
                   for the costs of a civil action brought to recover any of those
4
                   penalties or damages, and shall be liable to the state or
5

6                  political subdivision for a civil penalty of not less than five
7
                   thousand five hundred dollars ($5,500) and not more than
8
                   eleven thousand dollars ($11,000) for each violation, as
9

10                 adjusted by the Federal Civil Penalties Inflation Adjustment
11
                   Act of 1990 . . . .
12
            73.    Gov’t Code § 12651(a)(1) provides that any person who “knowingly
13

14   presents or causes to be presented a false or fraudulent claim for payment or approval” is
15   so liable.
16
            74.    Gov’t Code § 12650(b)(2) defines “knowingly” to “mean that a person,
17

18   with respect to information, does any of the following:

19                 (A) Has actual knowledge of the information.
20
                   (B) Acts in deliberate ignorance of the truth or falsity of the
21

22
                   information.

23                 (C) Acts in reckless disregard of the truth or falsity of the
24
                   information.
25
                   Proof of specific intent to defraud is not required.
26

27          75.    In relevant part, Gov’t Code § 12650(b)(1) defines “claim” as:
28



                                                    25
                                     Case No. 18-CV-02067-LHK
                                  SECOND AMENDED COMPLAINT
                                   United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 26 of 32




1
                  any request or demand, whether under a contract or

2                 otherwise, for money, property, or services, and whether or
3
                  not the state or a political subdivision has title to the money,
4
                  property, or services that meets either of the following
5

6                 conditions:
7
                         (A) Is presented to an officer, employee, or agent of
8
                         the state or of a political subdivision.
9

10                       (B) Is made to a contractor, grantee, or other recipient,
11
                         if the money, property, or service is to be spent or used
12
                         on a state or any political subdivision’s behalf or to
13

14                       advance a state or political subdivision’s program or
15                       interest, and if the state or political subdivision meets
16
                         either of the following conditions:
17

18                              (i) Provides or has provided any portion of the

19                              money, property, or service requested or
20
                                demanded; or
21

22
                                (ii) Reimburses the contractor, grantee, or other

23                              recipient for any portion of the money,
24
                                property, or service that is requested or
25
                                demanded.
26

27         76.    The Medicaid claims submitted by Defendants to the California MMIS
28
     Fiscal Intermediary are “claims” within the meaning of the CFCA.

                                                  26
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 27 of 32




1
            77.    By virtue of the acts described above, Defendants knowingly presented, or

2    caused to be presented, false or fraudulent claims for payment or approval by regularly
3
     and freely unbundling and separately charging for surgeries and procedures that were part
4
     of a global fee schedule, and thus not eligible for separate billing, in violation of Gov’t
5

6    Code § 12651(a)(1).
7
            78.    By virtue of the acts described above, Defendants knowingly presented, or
8
     caused to be presented, false or fraudulent claims for payment or approval for
9

10   innumerable “single stage immediate mastectomy reconstructions” which were not
11
     performed as such, in violation of Gov’t Code § 12651(a)(1).
12
            79.    Gov’t Code § 12651(a)(2) provides that any person who “knowingly
13

14   makes, uses, or causes to be made or used a false record or statement material to a false
15   or fraudulent claim” is liable for the same treble damages and civil penalties.
16
            80.    Gov’t Code § 12650(b)(4) defines “material” as “having a natural tendency
17

18   to influence, or be capable of influencing, the payment or receipt of money, property, or

19   services.”
20
            81.    By virtue of the acts described above, Defendants knowingly made, used,
21

22
     or caused to be made or used, false records and statements material to the foregoing false

23   or fraudulent claims, in violation of Gov’t Code § 12651(a)(2). Specifically, Defendants
24
     knowingly submitted false or fraudulent claims using false CPT billing codes, which not
25
     only influenced, but determined, the amount they were paid.
26

27          82.    The State, unaware of the falsity or fraudulence of the claims presented by
28
     Defendants, or the falsity of the records and/or statements which the Defendants made or

                                                   27
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 28 of 32




1
     used, or caused doctors and other health care providers to make, and in reliance on the

2    accuracy thereof, paid Defendants, doctors, and other health care providers for claims
3
     that would otherwise not have been allowed, suffering damages.
4
            83.    Gov’t Code § 12651(a)(7) imposes liability for the same treble damages
5

6    and civil penalties on any person who
7
                   Knowingly makes, uses, or causes to be made or used a false
8                  record or statement material to an obligation to pay or
9                  transmit money or property to the state or to any political
                   subdivision, or knowingly conceals or knowingly and
10
                   improperly avoids, or decreases an obligation to pay or
11                 transmit money or property to the state or to any political
12                 subdivision.

13
            84.    Gov’t Code § 12650(b)(5) defines “obligation” to include “an established
14
     duty, whether or not fixed, arising from an express or implied contractual . . .
15

16   relationship, from a fee-based or similar relationship, from statute or regulation, or from
17
     the retention of any overpayment.”
18
            85.    By virtue of the acts described above, Defendants knowingly concealed
19

20   and/or knowingly and improperly avoided an obligation to pay or transmit money to the
21
     State resulting from Defendants’ retention of the foregoing overpayments, in violation of
22
     Gov’t Code § 12651(a)(7).
23

24          86.    Gov’t Code § 12651(a)(8) imposes liability for the same treble damages

25   and civil penalties on any person who,
26
                   Is a beneficiary of an inadvertent submission of a false claim,
27

28                 subsequently discovers the falsity of the claim, and fails to


                                                   28
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
             Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 29 of 32




1
                   disclose the false claim to the state or the political subdivision

2                  within a reasonable time after discovery of the false claim.
3
            87.    By virtue of the acts described above, Defendants, to the extent they were
4
     beneficiaries of the inadvertent submission of false claims, were alerted by Relator to the
5

6    falsity of the claims, but failed to disclose the false claims to the State within a reasonable
7
     time thereafter, in violation of Gov’t Code § 12651(a)(8).
8
            88.    As a result of the above-described conduct, the State is entitled to civil
9

10   penalties and treble damages as provided by Gov’t Code § 12651(a).
11
            89.    Gov’t Code § 12651(a)(3) provides that any person who “conspires to
12
     commit” any of the foregoing violations is liable for the same civil penalties and treble
13

14   damages. Defendants conspired to commit each the violations alleged, for which they are
15   jointly and severally liable pursuant to Gov’t Code § 12651(a)(c).
16

17

18                                    PRAYER FOR RELIEF

19                 WHEREFORE, Plaintiffs pray for relief as follows:
20
            1.     That the Court enter Judgment against Defendants and in favor of the
21

22
     United States in an amount equal to three times the amount of damages the United States

23   has sustained as a result of Defendants’ actions, plus the maximum civil penalty for each
24
     violation of the False Claims Act, 31 U.S.C. § 3729, et seq.;
25
            2.     That the Court enter Judgment against Defendants and in favor of the State
26

27   of California in an amount equal to three times the amount of damages the State of
28
     California has sustained as a result of Defendants’ actions, plus the maximum civil

                                                   29
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 30 of 32




1
     penalty for each violation of the California False Claims Act, Cal. Gov’t Code § 12650 et

2    seq.
3
            3.     For Relator’s reasonable attorney’s fees, expenses, and costs of suit,
4
     pursuant to 31 U.S.C. § 3730(d) and Gov’t Code § 12652(g)(8).
5

6           4.     For orders preliminarily and permanently enjoining Defendants from
7
     continuing the fraudulent claims practices alleged herein; and
8
            5.     For such other and further relief as the Court deems just and proper.
9

10

11
                          DEMAND FOR JURY TRIAL
12
            Realtor and Plaintiffs demand a trial by jury on all claims so triable.
13

14

15                                              Respectfully submitted,
16
                                         GRAHAM & ASSOCIATES LLP
17

18
     Dated: January 25, 2021                    \s\ Anthony Graham
                                                Anthony Graham (SBN 148682)
19
                                                Attorneys for Relator Judy Jones
20

21

22

23

24

25

26

27

28



                                                   30
                                    Case No. 18-CV-02067-LHK
                                 SECOND AMENDED COMPLAINT
                                  United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 31 of 32




1
                                CERTIFICATE OF SERVICE
2
            I, Anthony Graham, hereby certify that I am I am over eighteen years of age and
3
     not a party to this action. My business address is: 2901 West Coast Hwy, Ste 200,
4
     Newport Beach, CA 92663-4045. On January 25, 2021, I served the following
5
     document(s) via the court’s electronic filing system ECF as agreed on by the parties:
6
            SECOND AMENDED COMPLAINT
7
            on the person(s) below, as follows:
8    Attorneys for Defendants Roy Hong, M.D. aka Roy W. Hong and Palo Alto
9    Foundation Medical Group, Inc., a corporation:

10   Scott J. Kiepen (State Bar No. 175504)
11   Katrina A. Pagonis (State Bar No. CA 262890)
     HOOPER LUNDY & BOOKMAN, P.C.
12   101 Montgomery Street, 11th Floor
13   San Francisco, CA 94104
     Telephone: (415) 875-8500
14   Facsimile: (415) 986-2157
15
     Email: SKiepen@health-law.com
     Email: KPagonis@health-law.com
16

17
     Joseph R. LaMagna (State Bar No. CA 246850)
     HOOPER LUNDY & BOOKMAN, P.C.
18   101 W. Broadway, Suite 1200
     San Diego, CA 92101
19
     Telephone: (619) 744-7300
20   Facsimile: (619) 230-0987
     Email: JLamagna@health-law.com
21

22   Attorneys for the United States:
     Sarah Winslow, Assistant United States Attorney, Civil Division
23
     U.S. ATTORNEY'S OFFICE, NORTHERN DISTRICT OF CALIFORNIA
24   450 Golden Gate Avenue, Box 36055
     San Francisco, CA 94102-3495
25
     Email: sara.winslow@usdoj.gov
26          I declare under penalty of perjury under the laws of the United States and the State
     of California that the foregoing is true and correct.
27

28                                                            /S/AnthonyGraham
                                                              Anthony Graham

                                                  31
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
            Case 5:18-cv-02067-LHK Document 96 Filed 01/25/21 Page 32 of 32




1
     I also caused to be electronically served the documents by email, and addressed to the
2
     persons at the addresses listed below.
3

4
     Assistant United States Attorney
     Deputy Chief, Civil Division
5
     U.S. Attorney’s Office, Northern District of California
6    450 Golden Gate Avenue, Box 36055
7
     San Francisco, CA 94102-3495
     Email: cgarcia@dao.sccgov.org
8

9    Katherine Wang, Fraud Liaison Bureau
10   California Department of Insurance
     45 Fremont Street, 21st Floor
11
     San Francisco, CA 94105
12   Email: Katherine.Wang@insurance.ca.gov
13
     Elizabeth Voorhies, Office of the Attorney General
14
     1455 Frazee Road, Suite 315
15   San Diego, CA 92108
16   Email: Elizabeth.Voorhies@doj.ca.gov

17
     Vonda L. Tracey, Insurance Fraud
18   Office of the District Attorney
19   Santa Clara County
     70 West Hedding, West Wing
20
     San Jose, CA 95110
21   Email: vtracey@dao.sccgov.org
22
     I declare under penalty of perjury under the laws of the United States and the State of
23
     California that the foregoing is true and correct. Dated January 25, 2021
24

25                                                             /S/AnthonyGraham
                                                               Anthony Graham
26

27

28



                                                  32
                                   Case No. 18-CV-02067-LHK
                                SECOND AMENDED COMPLAINT
                                 United States vs. Sutter Health et al.
